           Case 1:19-cv-00907-DAD-EPG Document 20 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   RICHARD ARMENTA,                                  Case No. 1:19-cv-00907-NONE-EPG (PC)
11                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS; AND
12         v.                                          DISMISSING ACTION
13   PHILLIPS, et al.,                                 (DOC. NOS. 17 & 19)
14                 Defendants.
15
16
17          Richard Armenta (“plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 8, 2020, the assigned magistrate judge entered findings and recommendations,

21   recommending that “[p]laintiff’s claims that prison staff at California Men’s Colony failed to

22   protect him be dismissed with prejudice for failure to state a claim,” that “[p]laintiff’s claims

23   that prison staff at Corcoran State Prison failed to protect him be dismissed without prejudice to

24   Plaintiff asserting these claims in a different case,” and that “[t]he Clerk of Court be directed to

25   close the case.” (Doc. No. 19 at 13–14.)

26          Plaintiff was provided an opportunity to file objections to the findings and

27   recommendations. The deadline to file objections has passed, and plaintiff has not filed

28   objections or otherwise responded to the findings and recommendations.

                                                      1
           Case 1:19-cv-00907-DAD-EPG Document 20 Filed 06/02/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations issued by Magistrate Judge Erica P.
 7                  Grosjean on April 8, 2020, are ADOPTED IN FULL;
 8          2.      Plaintiff’s claims that prison staff at California Men’s Colony failed to protect
 9                  him are dismissed with prejudice for failure to state a claim;
10          3.      Plaintiff’s claims that prison staff at Corcoran State Prison failed to protect him
11                  are dismissed without prejudice to plaintiff asserting these claims in a different
12                  action; and
13          4.      The Clerk of Court is directed to assign a district judge to this case for the
14                  purpose of closing the case and then to close this case.
15
     IT IS SO ORDERED.
16
17      Dated:     June 2, 2020
                                                          UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                      2
